Citation Nr: 1040779	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left leg disability, 
to include as secondary to service-connected low back disability.

2.  Entitlement to an initial evaluation in excess of 10 percent 
from August 1, 2003 to October 14, 2007 and in excess of 30 
percent beginning December 1, 2008 for service-connected 
degenerative joint disease of the left knee (left knee 
disability).

3.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected medial meniscus tear of the right knee, 
postoperative (right knee disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active service from April 1975 to July 2003.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the regional office in 
March 2007, and a copy of the transcript is of record.

In February 2008, the Board of Veterans' Appeals (Board) granted 
an initial evaluation of 40 percent for degenerative disc disease 
of the lumbar spine (low back disability), postoperative, 
effective from August 1, 2003 through February 11, 2004 and 
beginning September 1, 2004; a temporary total rating had been 
assigned for this disability from February 12, 2004 through 
August 31, 2004 under 38 C.F.R. § 4.30.  The Board also remanded 
the issues of entitlement to initial evaluations in excess of 10 
percent for service-connected disabilities of the right and left 
knees to the Department of Veterans Affairs (VA) Medical and 
Regional Office Center in Wichita, Kansas (M&ROC) to obtain 
additional records and a VA orthopedic evaluation with opinion, 
as well as to have new evidence considered by the M&ROC.  

As these actions were subsequently taken by VA and respond to the 
Board's central focus, there has been substantial compliance with 
the February 2008 remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998) (Holding that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders); see Dyment v. West, 
13 Vet. App. 141 (1999) (Holding that remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where there was 
substantial compliance with remand directives). 

A February 2008 rating decision granted a 100 percent evaluation 
for service-connected left knee disability, due to surgery, from 
October 15, 2007 through November 30, 2008.  An evaluation of 30 
percent was assigned for the left knee disability beginning 
December 1, 2008.


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claims for service connection for a left leg 
disability, to include as secondary to service-connected low back 
disability, and for increased ratings for his service-connected 
bilateral knee disability; and he has otherwise been assisted in 
the development of his claims.

2.  The Veteran's statements that he currently has a left leg 
disability due to service or to service-connected disability are 
not probative evidence.

3.  A January 2010 VA evaluation did not find that the Veteran 
has a left leg disability on a direct or secondary basis.  

4.  The Veteran does not have a left leg disability that is due 
to an event or incident of his active service or that is causally 
related to his service-connected low back disability.

5.  Range of motion of the left knee was from 0 to at least 125 
degrees on VA examination in May 2006.

6.  The evidence does not show left knee replacement residuals 
involving severe painful motion or weakness since December 1, 
2008.

7.  Range of motion of the right knee was from 0 to 125 degrees 
on VA examinations in May 2006 and January 2010.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg disability 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The Veteran does not have a left leg disability that is 
proximately due to or the result of service-connected disability.  
38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2010).

3.  From August 1, 2003 to October 14, 2007, the criteria for an 
initial rating in excess of 10 percent for left knee disability 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2010).

4.  Beginning December 1, 2008, the criteria for an initial 
rating in excess of 30 percent for left knee disability are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003-5055 (2010).

5.  The criteria for an initial rating in excess of 10 percent 
for right knee disability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5259 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in January 2004, prior to adjudication, that informed him 
of the requirements to establish entitlement to service 
connection.  Service connection was subsequently granted for low 
back disability and for right and left knee disabilities by 
rating decision in November 2004.

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating and to secondary 
service connection until a May 2005 letter, the VA General 
Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA 
to provide notice of the information and evidence necessary to 
substantiate newly raised or "downstream" issues, such as the 
claims for increased compensation following the initial grant of 
service connection for a disability, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003).  The appropriate notice has been given in this case 
with respect to the increased rating and secondary service 
connection claims.

In accordance with the requirements of VCAA, the letters informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private medical evidence 
was subsequently added to the claims files.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter on disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in May 2006 and January 2010.

The Board concludes that all available evidence that is pertinent 
to the claims has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on the 
claims.  The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at his 
March 2007 travel board hearing.  The Board additionally finds 
that general due process considerations have been complied with 
by VA.  See 38 C.F.R. § 3.103 (2010).

As part of its present decision, the Board has reviewed the 
record in regard to whether the Veteran was afforded his due 
process rights in the development of evidence through testimony.  
At the March 2007 hearing, the Veteran was afforded an extensive 
opportunity to present testimony, evidence, and argument.  The 
transcript reveals an appropriate colloquy between the Veteran 
and the Veterans Law Judge, in accordance with Stuckey v. West, 
13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 
(1999) (relative to the duty of hearing officers to suggest the 
submission of favorable evidence).  The transcript also reflects 
that the Veterans Law Judge conducted the hearing in accordance 
with the statutory duties to "explain fully the issues and 
suggest the submission of evidence which the claimant may have 
overlooked and which would be of advantage to the claimant's 
position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently 
explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 
(2010).

Analysis of the Claims

Service Connection Claim

The Veteran is in receipt of service connection for low back and 
bilateral knee disabilities.  He seeks service connection for a 
left leg disability (i.e., apart from the left knee disorder) 
either on a direct or secondary basis.  As to the latter, he 
argues that it was caused either by service or by his service-
connected low back disability.  Because there is no competent 
medical evidence linking a current left leg disability to either 
service or service-connected disability, the preponderance of the 
evidence is against the claim and the appeal will be denied.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for a disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  See 38 C.F.R. 
§ 3.310 (2010); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran's service treatment records reveal left heel pain in 
November 1976.  The Veteran's complaints in March 1999 include 
pain in his legs.  There are undated complaints, which appear to 
have been in late 2000 or early 2001, of leg numbness/tingling.  
According to a November 2001 Medical Board Report, the Veteran 
had low back disability with iliopsoas and quadriceps tightness.  
Left calf strain was also diagnosed in November 2001.  Trauma to 
the left heel was reported in June 2002.  It was noted in July 
2009 that copies of the Veteran's separation/retirement medical 
history and physical evaluation reports were obtained.  Although 
much of the information on these reports, including the 
examination date, is illegible, it can be seen that the Veteran's 
lower extremities were considered normal and that his Physical 
Profile was normal.

These medical records are highly probative as to the question of 
the Veteran's physical condition at the time of his separation, 
as they were generated with a view towards ascertaining the 
Veteran's then-state of physical fitness and are akin to 
statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the Federal 
Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision); see also 
LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), 
pp. 245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay exception 
for physical conditions to include statements of past physical 
condition on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
since the declarant has a strong motive to tell the truth in 
order to receive proper care).

According to a private MRI of the low back, which showed 
degenerative disc disease, the Veteran complained of pain down 
both legs.

United States Air Force treatment records dated in January 2004 
reveal complaints of low back pain with some numbness down to the 
level of the calf on the left side.  However, motor testing of 
the lower extremities in May 2004 was 5/5 and equal.  The Veteran 
reported still having difficulty with leg weakness in June 2004.  
It was reported in April 2005 that an electromyogram (EMG) was 
positive for myalgia and paresthesia, with no evidence of lumbar 
radiculopathy; there was occasional left thigh numbness.  The 
notation in May 2005 was of left leg numbness, likely neurogenic 
but need to rule out vascular etiology.  

It was noted on VA evaluation of the lumbar spine in June 2005 
that the Veteran did not have leg or foot weakness or numbness.  
VA examination in May 2006 did not involve the Veteran's left 
leg.

The Veteran testified at his personal hearing in March 2007 that 
he had lower extremity radiculopathy, mostly on the right.

On VA evaluation in January 2010, which included review of the 
claims files, motor testing of the lower extremities was 5/5 and 
sensation was intact.  There was weakness of the left quadriceps 
and a slight decrease in light touch sensation to the left fifth 
toe.  There was no muscle atrophy or abnormal muscle tone or 
bulk.  The veteran had an antalgic gait secondary to a left total 
knee replacement.  It was noted that although there was no 
evidence of spinal radiculopathy on EMG testing, nerve conduction 
testing (NCT) showed evidence of peripheral neuropathy, motor and 
sensory, affecting the lower extremities.  The diagnosis was 
status-post left total knee replacement with left leg 
approximately 1.6 cm longer than the right leg.  

Most critically for the Board's present inquiry, the examiner 
concluded that the neuropathy component on NCT was as likely as 
not due to other risk factors such as alcohol and tobacco use and 
was in no way associated with the Veteran's service-connected 
left knee or low back disability.  See Shipwash v. Brown, 8 
Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and review 
of the Veteran's claims folder); but see  D'Aries v. Peake, 22 
Vet. App. 97, 106 (2008) (Holding that it is not necessary for a 
VA medical examiner to specify review of the claims folder where 
it is clear from the report that the examiner has done so and is 
familiar with the claimant's extensive medical history). 

There is no diagnosis of a separate left leg disability, other 
than his service-connected left knee disability, at either 
service separation or on VA evaluation in January 2010.  The 
elements necessary to warrant a grant of service connection on 
either a direct or a secondary basis are not shown.  
Consequently, service connection for a left leg disability on 
either a direct or a secondary basis must be denied.   

The Board has considered the hearing testimony and written 
statements on file in support of the Veteran's service connection 
claim.  To the extent that he has alleged that he has a left leg 
disability due to service injury or to service-connected low back 
disability, the Board finds this contention not probative, when 
weighed with the January 2010 medical examination results; and in 
light of the record showing that his lower extremities were noted 
to be normal on final service separation evaluation.  This 
service evidence and the adverse nexus opinion in January 2010 
contradict his assertions.  

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claim denied above, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Increased Rating Claims

The Veteran was granted service connection for left and right 
knee disabilities by rating decision in November 2004; a 10 
percent rating was assigned for each knee effective August 1, 
2003.  The Veteran timely appealed.  A temporary total rating was 
assigned by rating decision in February 2008 for the left knee 
from October 15, 2007 through November 30, 2008, with a 30 
percent rating assigned beginning December 1, 2008 under 
Diagnostic Codes 5003-5055.  The Veteran continued his appeal.

The Veteran contends that the service-connected disabilities at 
issue are more severely disabling than is reflected by the 
currently assigned ratings.  Because each of these disabilities 
is not shown to manifest the symptomatology required for a higher 
rating under the rating schedule, and VA is obligated to only 
apply the applicable rating schedule to disability rating claims, 
the claims will be denied.  Massey v. Brown, 7 Vet. App. 204 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2010).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a rating disability was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  The hyphenated diagnostic codes 
noted above indicates that degenerative arthritis of the left 
knee under Diagnostic Code 5003 is the service-connected 
disorder, and knee replacement (prosthesis) under Diagnostic Code 
5055 is the residual condition.  See 38 C.F.R. §§ 4.20, 4.27 
(2010).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection of 
parts of the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective innervation, or 
other pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of movements 
in different planes of motion and therefore, inquiry will be 
directed to such considerations as weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); excess fatigability; and 
incoordination (impaired ability to execute skilled movements 
smoothly).  38 C.F.R. § 4.45 (2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain "on 
use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Diagnostic Code 5003 states that degenerative arthritis will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. In the absence of 
limitation of motion, x-ray evidence of involvement of 2 or more 
major joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent evaluation.  
X-ray evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4,71a, Diagnostic Code 5003 (2010).

In the selection of diagnostic codes assigned to disabilities, 
injuries will generally be represented by the number assigned to 
the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; if 
the rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such factors 
as an individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 
(1993).

Diagnostic Code 5258 grants a 20 percent evaluation for 
dislocation of semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2010).

Diagnostic Code 5259 grants a 10 percent evaluation for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2010).

Diagnostic Code 5260, limitation of flexion of the leg, provides 
a noncompensable rating if flexion is limited to 60 degrees, a 10 
percent rating where flexion is limited to 45 degrees, a 20 
percent rating where flexion is limited to 30 degrees, and a 
maximum 30 percent rating if flexion is limited to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, 
Plate II (2010) (showing normal flexion and extension as between 
0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion 
of the tibia and fibula with loose motion and requiring a brace; 
a 30 percent rating is assigned for malunion with marked knee or 
ankle disability and a 20 percent is assigned for moderate knee 
or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2010).

Findings on VA spine examination in June 2005 included 5/5 on 
motor testing and normal sensation of the lower extremities.

The Veteran complained on VA knee evaluation in May 2006, which 
included review of the claims files, of progressively worse 
bilateral knee pain with some decreased mobility.  He did not 
have any problem with giving way, instability, stiffness, 
weakness, or locking.  There was no ankylosis.  X-rays showed 
bilateral degenerative disease, worse on the left.  The diagnoses 
were left knee degenerative joint disease and right knee medial 
meniscus tear.  The left knee disability had a moderate effect on 
his ability to do exercise and sports and a mild affect on chores 
and recreation; it did not affect shopping, traveling, feeding, 
bathing, dressing, toileting, or grooming.  The right knee 
disability had a mild effect on his ability to do chores, 
exercise, sports and recreation; it did not affect shopping, 
traveling, feeding, bathing, dressing, toileting, or grooming.

It was noted on VA evaluation in January 2010 that the Veteran 
had undergone a total left knee replacement in 2007 or 2008.  It 
was reported that the evaluation included review of the claims 
files.  The Veteran complained of left knee pain on walking and 
going up stairs.  He also noted left knee giving way, stiffness, 
weakness, and flare-ups.  The flare-ups did not cause additional 
functional impairment.  He did not complain of instability, 
locking, dislocation or subluxation.  He was able to stand for 
15-30 minutes and to walk 1/4 mile.  Physical examination of the 
left knee did not show any tenderness, grinding, instability, or 
weakness.  Range of motion of the left knee was from 0 to 110 
degrees with objective evidence of pain; motion on the right side 
was from 0 to 125 degrees without objective evidence of pain.  
There was objective evidence of pain on repetitive motion but no 
additional loss of motion.  He had an antalgic gait secondary to 
his total left knee replacement.  The Veteran did not have 
ankylosis.  X-rays showed degenerative changes of the right knee 
and left knee total prosthesis in anatomic alignment.  The 
pertinent diagnosis was status-post left total knee replacement 
secondary to degenerative joint disease.

The Veteran was assigned a 10 percent rating for his service-
connected left knee disability through October 14, 2007 and a 30 
percent rating beginning December 1, 2008.  Because the medical 
evidence shows that motion of the left knee was from 0 to at 
least 110 degrees on orthopedic examinations in May 2006 and 
January 2010, a higher evaluation is not warranted for the left 
knee disability under Diagnostic Code 5260 or 5261 during the 
appeal period.  A rating in excess of 30 percent is not warranted 
at any time after December 1, 2008 because there is no evidence 
of severe painful motion or weakness.  While the Veteran did 
complain of left knee pain on VA evaluation in January 2010, 
physical examination of the left knee did not show any 
tenderness, grinding or weakness and flare-ups did not cause 
additional functional impairment.  Therefore, the 30 percent 
rating for left knee disability adequately covers the Veteran's 
current left knee symptomatology.

The Veteran's right knee is currently assigned a 10 percent 
rating under Diagnostic Code 5259 for removal of semilunar 
cartilage, symptomatic, which is the only rating provided.  
Because the medical evidence shows that motion of the right knee 
was from 0 to 125 degrees on orthopedic examinations in May 2006 
and January 2010, an evaluation in excess of 10 percent is not 
warranted for the right knee disability under Diagnostic Code 
5260 or 5261 during the appeal period.  A higher evaluation would 
require limitation of extension to more than 10 degrees or 
limitation of flexion to less than 45 degrees.  


Additionally, as neither knee involves x-ray evidence of 
involvement of 2 or more major joints or two or more minor joint 
groups, with occasional incapacitating exacerbations, a 20 
percent evaluation also cannot be assigned for either knee during 
the appeal period under Diagnostic Code 5003.

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  In this 
case, however, there is no medical evidence of joint instability.  
See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 
7 Vet. App. 36 (1994) (Observing that it is the Board's 
responsibility to evaluate the probative value of all evidence 
presented).  The VA examinations noted above do not reveal 
instability of either knee.  Consequently, a separate compensable 
evaluation is not warranted for instability for either knee under 
Diagnostic Code 5257.   

Because there is also no medical evidence that either knee 
involves ankylosis, dislocation of semilunar cartilage, or 
impairment of the tibia and fibula, a higher evaluation is not 
warranted for either knee disability during the entire appeal 
period under another diagnostic code for disability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2010).  

In light of the above evidence involving range of motion, which 
does not show sufficient limitation of flexion or extension to 
warrant a compensable rating, a higher rating is not warranted 
for either knee disability based on VAOPGCPREC 9-04; 69 Fed. Reg. 
59990 (2004), which involves rating compensable limitation of 
flexion and extension of the leg as separate disabilities under 
Diagnostic Codes 5260 and 5261.  

As previously noted, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements 
and 38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA examination in May 2006 did not reveal any additional 
functional impairment of either knee due to weakness or other 
factors noted in DeLuca.  Moreover, as the Veteran is assigned 
compensable evaluations for each knee, and the limitation of 
motion noted above does not warrant a compensable evaluation for 
either knee, he is already being compensated for additional 
functional impairment.  Consequently, a rating in excess of those 
assigned is also not warranted for either knee based on the 
factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45.

Ordinarily, the Schedule will apply unless there are exceptional 
or unusual factors, which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).  

The schedular evaluations in this case are not inadequate.  
Ratings in excess of those assigned are provided for certain 
manifestations of each of the service-connected disorders at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case.  See 38 C.F.R. § 4.1 
(2010).

The medical findings do not indicate that either of the Veteran's 
knee disabilities causes "marked" interference with employment.  
In fact, motion of each knee was from 0 to at least 110 degrees 
on VA evaluations in May 2006 and January 2010.  It was noted on 
examination in January 2010 that flare-ups did not cause 
additional functional impairment.  There is also no evidence of 
frequent periods of hospitalization due to either of these 
service-connected disorders.  Consequently, the Board finds that 
the criteria for referral for the assignment of an extraschedular 
evaluation for either knee pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995). 

In reaching the above decision, the Board considered the doctrine 
of reasonable doubt; however, the preponderance of the evidence 
is against each of the increased rating claims on appeal and the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for a left leg disability is denied.

An initial evaluation in excess of 10 percent from August 1, 2003 
to October 14, 2007 and in excess of 30 percent beginning 
December 1, 2008 for service-connected left knee disability is 
denied.

An initial evaluation in excess of 10 percent for service-
connected right knee disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


